
	
		II
		Calendar No. 54
		111th CONGRESS
		1st Session
		S. 414
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2009
			Mr. Dodd (for himself,
			 Mr. Levin, Mr.
			 Menendez, Mr. Reed,
			 Mr. Akaka, Mr.
			 Schumer, Mr. Tester,
			 Mr. Brown, Mr.
			 Merkley, Mr. Kerry,
			 Mr. Leahy, Mr.
			 Durbin, Mr. Harkin,
			 Mrs. McCaskill, Mr. Whitehouse, Mr.
			 Casey, Mr. Kohl,
			 Mr. Sanders, Mr. Lautenberg, Mr. Udall
			 of Colorado, Mr. Begich, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		
			April 29, 2009
			Reported by Mr. Dodd,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Consumer Credit Protection Act, to ban
		  abusive credit practices, enhance consumer disclosures, protect underage
		  consumers, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Credit Card Accountability Responsibility and Disclosure
			 Act of 2009 or the Credit CARD Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Regulatory
				authority.
					TITLE I—Consumer
				protection
					Sec. 101. Prior notice of rate increases
				required.
					Sec. 102. Freeze on interest rate terms
				and fees on canceled cards.
					Sec. 103. Limits on fees and interest
				charges.
					Sec. 104. Consumer right to reject card
				before notice is provided of open account.
					Sec. 105. Use of terms
				clarified.
					Sec. 106. Application of card
				payments.
					Sec. 107. Length of billing
				period.
					Sec. 108. Prohibition on universal
				default and unilateral changes to cardholder agreements.
					Sec. 109. Enhanced
				penalties.
					Sec. 110. Enhanced
				oversight.
					Sec. 111. Clerical
				amendments.
					TITLE II—ENHANCED CONSUMER
				DISCLOSURES
					Sec. 201. Payoff timing
				disclosures.
					Sec. 202. Requirements relating to late
				payment deadlines and penalties.
					Sec. 203. Renewal
				disclosures.
					TITLE III—PROTECTION OF
				YOUNG CONSUMERS
					Sec. 301. Extensions of credit to
				underage consumers.
					Sec. 302. Restrictions on certain
				affinity cards.
					Sec. 303. Protection of young consumers
				from prescreened credit offers.
					TITLE IV—Federal agency
				coordination
					Sec. 401. Inclusion of all Federal
				banking agencies.
					TITLE V—Miscellaneous
				provisions
					Sec. 501. Study and report.
					Sec. 502. Credit Card Safety Rating
				System Commission.
				
			2.Regulatory
			 authorityThe Board of
			 Governors of the Federal Reserve System (in this Act referred to as the
			 Board) may issue such rules and publish such model forms as it
			 considers necessary to carry out this Act and the amendments made by this
			 Act.
		IConsumer
			 protection
			101.Prior notice of
			 rate increases requiredSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by adding at the end the following:
				
					(i)Advance notice
				of increase in interest rate required
						(1)In
				generalIn the case of any credit card account under an open end
				consumer credit plan, no increase in any annual percentage rate (other than an
				increase due to the expiration of any introductory percentage rate, or due
				solely to a change in another rate of interest to which such rate is
				indexed)—
							(A)may take effect
				before the beginning of the billing cycle which begins not earlier than 45 days
				after the date on which the obligor receives notice of such increase; or
							(B)may apply to any
				outstanding balance of credit under such plan, as of the effective date of the
				increase required under subparagraph (A).
							(2)Notice of right
				to cancelThe notice referred to in paragraph (1) shall be made
				in a clear and conspicuous manner, and shall contain a brief statement of the
				right of the obligor to cancel the account before the effective date of the
				increase.
						.
			102.Freeze on
			 interest rate terms and fees on canceled cardsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by adding at the end the following:
				
					(j)Freeze on
				interest rate terms and fees on canceled cards
						(1)In
				generalIf an obligor under an open end consumer credit plan
				closes or cancels a credit card account, the repayment of the outstanding
				balance after the cancellation shall be subject to all terms and conditions in
				effect for the obligor immediately before the card was closed or cancelled,
				including the annual percentage rate and the minimum payment terms in effect
				immediately prior to such closure or cancellation.
						(2)Rule of constructionClosure or cancellation of an account by
				the obligor shall not constitute a default under an existing cardholder
				agreement, and shall not trigger an obligation to immediately repay the
				obligation in
				full.
						.
			103.Limits on fees
			 and interest chargesSection
			 127 of the Truth in Lending Act (15 U.S.C. 1637) is amended by adding at the
			 end the following:
				
					(k)Prohibition on
				penalties for on-time paymentsIf an open end consumer credit
				plan provides a time period within which an obligor may repay any portion of
				the credit extended without incurring an interest charge, and the obligor
				repays all or a portion of such credit within the specified time period, the
				creditor may not impose or collect an interest charge on the portion of the
				credit that was repaid within the specified time period.
					(l)Opt-out of
				creditor authorization of over-the-limit transactions if fees are
				imposed
						(1)In
				generalIn the case of any
				credit card account under an open end consumer credit plan under which an
				over-the-limit-fee may be imposed by the creditor for any extension of credit
				in excess of the amount of credit authorized to be extended under such account,
				the consumer may elect to prohibit the creditor from completing any
				over-the-limit transaction that will result in a fee or constitute a default
				under the credit agreement, by notifying the creditor of such election in
				accordance with paragraph (2).
						(2)Notification by
				consumerA consumer shall
				notify a creditor under paragraph (1)—
							(A)through the
				notification system maintained by the creditor under paragraph (4); or
							(B)by submitting to
				the creditor a signed notice of election, by mail or electronic communication,
				on a form issued by the creditor for purposes of this subparagraph.
							(3)Effectiveness of
				electionAn election by a consumer under paragraph (1) shall be
				effective beginning 3 business days after the date on which the consumer
				notifies the creditor in accordance with paragraph (2), and shall remain
				effective until the consumer revokes the election.
						(4)Notification
				systemEach creditor that
				maintains credit card accounts under an open end consumer credit plan shall
				establish and maintain a notification system, including a toll-free telephone
				number, Internet address, and Worldwide website, which permits any consumer
				whose credit card account is maintained by the creditor to notify the creditor
				of an election under this subsection, in accordance with paragraph (2).
						(5)Annual notice to
				consumers of availability of electionIn the case of any credit card account
				under an open end consumer credit plan, the creditor shall include a notice, in
				clear and conspicuous language, of the availability of an election by the
				consumer under this paragraph as a means of avoiding over-the-limit fees and a
				higher amount of indebtedness, and the method for providing such
				election—
							(A)in the periodic
				statement required under subsection (b) with respect to such account at least
				once each calendar year; and
							(B)in any such
				periodic statement which includes a notice of the imposition of an
				over-the-limit fee during the period covered by the statement.
							(6)No fees if
				consumer has made an electionIf a consumer has made an election under
				paragraph (1), no over-the-limit fee may be imposed on the account for any
				reason that has caused the outstanding balance in the account to exceed the
				credit limit.
						(m)Over-the-limit
				fee restrictionsWith respect to a credit card account under an
				open end consumer credit plan, an over-the-limit fee, as described in
				subsection (c)(1)(B)(iii)—
						(1)may be imposed on
				the account only when an extension of credit obtained by the obligor causes the
				credit limit on such account to be exceeded, and may not be imposed when such
				credit limit is exceeded due to a fee or interest charge; and
						(2)may be imposed
				only once during a billing cycle if, on the last day of such billing cycle, the
				credit limit on the account is exceeded, and may not be imposed in a subsequent
				billing cycle with respect to such excess credit, unless the obligor has
				obtained an additional extension of credit in excess of such credit limit
				during such subsequent cycle.
						(n)No interest
				charges on feesWith respect to a credit card account under an
				open end consumer credit plan, if the creditor imposes a transaction fee on the
				obligor, including a cash advance fee, late fee, over-the-limit fee, or balance
				transfer fee, the creditor may not impose or collect interest with respect to
				such fee amount.
					(o)Limits on
				certain fees
						(1)No fee to pay a
				billing statementWith respect to a credit card account under an
				open end consumer credit plan, the creditor may not impose a separate fee to
				allow the obligor to repay an extension of credit or finance charge, whether
				such repayment is made by mail, electronic transfer, telephone authorization,
				or other means.
						(2)Reasonable fees for
				violationsThe amount of any
				fee or charge that a card issuer may impose in connection with any omission
				with respect to, or violation of, the cardholder agreement, including any late
				payment fee, over the limit fee, increase in the applicable annual percentage
				rate, or any similar fee or charge, shall be reasonably related to the cost to
				the card issuer of such omission or violation.
						(3)Reasonable
				currency exchange feeWith respect to a credit card account under
				an open end consumer credit plan, the creditor may impose a fee for exchanging
				United States currency with foreign currency in an account transaction, only
				if—
							(A)such fee
				reasonably reflects the costs incurred by the creditor to perform such currency
				exchange;
							(B)the creditor
				discloses publicly its method for calculating such fee; and
							(C)the primary
				Federal regulator of such creditor determines that the method for calculating
				such fee complies with this
				paragraph.
							.
			104.Consumer right
			 to reject card before notice is provided of open accountSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by adding at the end the following:
				
					(p)Consumer right
				To reject card before notice of new account is provided to consumer reporting
				agencyA creditor may not
				furnish any information to a consumer reporting agency (as defined in section
				603) concerning a newly opened credit card account under an open end consumer
				credit plan until the credit card has been used or activated by the
				consumer.
					.
			105.Use of terms
			 clarifiedSection 127 of the
			 Truth in Lending Act (15 U.S.C. 1637) is amended by adding at the end the
			 following:
				
					(q)Use of
				termsThe following
				requirements shall apply with respect to the terms of any credit card account
				under any open end consumer credit plan:
						(1)Fixed
				rateThe term
				fixed, when appearing in conjunction with a reference to the
				annual percentage rate or interest rate applicable with respect to such
				account, may only be used to refer to an annual percentage rate or interest
				rate that will not change or vary for any reason over the period specified
				clearly and conspicuously in the terms of the account.
						(2)Prime
				rateThe term prime
				rate, when appearing in any agreement or contract for any such account,
				may only be used to refer to the bank prime rate published in the Federal
				Reserve Statistical Release on selected interest rates (daily or weekly), and
				commonly referred to as the H.15 release (or any successor
				publication).
						.
			106.Application of
			 card paymentsSection 164 of
			 the Truth in Lending Act (15 U.S.C. 1666c) is amended—
				(1)by striking the
			 section heading and all that follows through Payments and
			 inserting the following:
					
						164.Prompt and fair
				crediting of payments
							(a)In
				generalPayments
							;
				(2)by inserting , by 5:00 p.m. on the
			 date on which such payment is due, after in readily identifiable
			 form;
				(3)by striking
			 manner, location, and time and inserting manner, and
			 location; and
				(4)by adding at the
			 end the following:
					
						(b)Application of
				paymentsUpon receipt of a payment from a cardholder, the card
				issuer shall—
							(1)apply the payment
				first to the card balance bearing the highest rate of interest, and then to
				each successive balance bearing the next highest rate of interest, until the
				payment is exhausted; and
							(2)after complying
				with paragraph (1), apply the payment in a way that minimizes the amount of any
				finance charge to the account.
							(c)Changes by card
				issuerIf a card issuer makes a material change in the mailing
				address, office, or procedures for handling cardholder payments, and such
				change causes a material delay in the crediting of a cardholder payment made
				during the 60-day period following the date on which such change took effect,
				the card issuer may not impose any late fee or finance charge for a late
				payment on the credit card account to which such payment was credited.
						(d)Presumption of timely paymentAny evidence provided by a consumer in the
				form of a receipt from the United States Postal Service or other common carrier
				indicating that a payment on a credit card account was sent to the card issuer
				not less than 7 days before the due date contained in the periodic statement
				for such payment shall create a presumption that such payment was made by the
				due date, which may be rebutted by the creditor for fraud or dishonesty on the
				part of the consumer with respect to the mailing
				date.
						.
				107.Length of
			 billing periodSection 163(a)
			 of the Truth in Lending Act (15 U.S.C. 1668(a)) is amended by striking
			 mailed at least fourteen days prior and inserting mailed
			 at least 21 days prior.
			108.Prohibition on
			 universal default and unilateral changes to cardholder agreements
				(a)In
			 generalChapter 4 of the
			 Truth in Lending Act (15 U.S.C. 1666 et seq.) is amended—
					(1)by redesignating section 171 as section
			 173; and
					(2)by inserting after section 170 the
			 following:
						
							171.Limits on interest
				rate increases
								(a)In
				generalNo card issuer may
				increase any annual percentage rate, fee, or finance charge applicable to a
				credit card account under an open end consumer credit plan, or terminate early
				a lower introductory rate, fee, or charge, except as permitted under this
				section.
								(b)ExceptionsThe limitation under subsection (a) shall
				not apply to—
									(1)an increase due to the scheduled expiration
				of an introductory term;
									(2)an increase in a
				variable annual percentage rate, fee, or finance charge in accordance with a
				credit card agreement that provides for changes according to an index or
				formula;
									(3)an increase due to
				a specific, material action or omission of a consumer in violation of an
				agreement that is directly related to such account and that is specified in the
				contract or agreement as grounds for an increase, except that—
										(A)the creditor may
				not take into account information not directly related to the account,
				including adverse information concerning the consumer, information in any
				consumer report, or changes in the credit score of the consumer; and
										(B)an increase
				described in this paragraph shall terminate not later than 6 months after the
				date on which it is imposed, if the consumer commits no further violations;
				or
										(4)a change that
				takes effect upon renewal of the card in accordance with section 172.
									(c)Map to lower
				rate
									(1)In
				generalA card issuer that increases an annual percentage rate,
				fee, or finance charge pursuant to subsection (b)(3) shall include, together
				with the notice of such increase under section 127(i), a statement, provided in
				a clear and conspicuous manner—
										(A)of the discrete,
				specific action or omission of the consumer on which the increase was based;
				and
										(B)that the increase
				will terminate in 6 months if the consumer does not commit further
				violations.
										(2)Board
				authorityThe Board may, by rule, provide for exceptions to the
				requirements of subsection (b)(3)(B), if the Board determines that there are
				other appropriate factors that creditors may consider in determining the
				appropriate annual percentage rate for particular consumers.
									172.Unilateral
				changes in credit card agreement prohibitedA card issuer may not amend or change the
				terms of a credit card contract or agreement under an open end consumer credit
				plan, until after the date on which the credit card will expire if not
				renewed.
							.
					(b)Clerical
			 amendmentThe table of sections for chapter 4 of the Truth in
			 Lending Act is amended by striking the item relating to section 171 and
			 inserting the following:
					
						
							171. Universal defaults
				prohibited.
							172. Unilateral changes
				in credit card agreement prohibited.
							173. Applicability of
				State
				laws.
						
						.
				109.Enhanced
			 penaltiesSection 130(a)(2)(A)
			 of the Truth in Lending Act (15 U.S.C. 1640(a)(2)(A)) is amended by striking
			 or (iii) in the and inserting the following: (iii) in the
			 case of an individual action relating to an open end consumer credit plan that
			 is not secured by real property or a dwelling, twice the amount of any finance
			 charge in connection with the transaction, with a minimum of $500 and a maximum
			 of $5,000, or such higher amount as may be appropriate in the case of an
			 established pattern or practice of such failures; or (iv) in
			 the.
			110.Enhanced
			 oversight
				(a)In
			 generalSection 127 of the Truth in Lending Act (15 U.S.C. 1637)
			 is amended by adding at the end the following:
					
						(r)Evaluation of
				credit card policies and procedures
							(1)In
				generalIn connection with its examination of a credit card
				issuer under its supervision, each agency referred to in paragraphs (1), (2),
				and (3) of section 108(a) shall conduct, as appropriate, an evaluation of the
				credit card policies and procedures used by such card issuer to ensure
				compliance with this section and sections 163, 164, 171, and 172. Such agency
				shall promptly require the card issuer to take any corrective action needed to
				address any violations of any such section.
							(2)Annual reports
				to CongressEach year, each agency referred to in subsections (a)
				and (c) of section 108 shall submit a report to Congress concerning the
				administration of its functions under this section, including such
				recommendations as the agency deems necessary or appropriate. Each such report
				shall include an assessment of the extent to which compliance with the
				requirements of this section is being achieved and a summary of the enforcement
				actions taken by the agency assigned administrative enforcement
				responsibilities under subsections (a) and (c) of section
				108.
							.
				(b)Strengthened
			 credit card information collectionSection 136(b) of the Truth in Lending Act
			 (15 U.S.C. 1646(b)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 The Board shall and inserting the following:
							
								(A)In
				generalThe Board shall
								;
				and
						(B)by adding at the
			 end the following:
							
								(B)Information to
				be includedThe information under subparagraph (A) shall include,
				as of a date designated by the Board—
									(i)a list of each
				type of transaction or event for which one or more of the card issuers has
				imposed a separate interest rate upon a cardholder, including purchases, cash
				advances, and balance transfers;
									(ii)for each type of
				transaction or event identified under clause (i)—
										(I)each distinct
				interest rate charged by the card issuer to a cardholder, as of the designated
				date;
										(II)the number of
				cardholders to whom each such interest rate was applied during the calendar
				month immediately preceding the designated date, and the total amount of
				interest charged to such cardholders at each such rate during such
				month;
										(III)the number of
				cardholders who are paying the stated default annual percentage rate applicable
				in cases in which the account is past due or the account holder is otherwise in
				violation of the terms of the account agreement; and
										(IV)the number of
				cardholders who are paying above such stated default annual percentage
				rate;
										(iii)a list of each
				type of fee that one or more of the card issuers has imposed upon a cardholder
				as of the designated date, including any fee imposed for obtaining a cash
				advance, making a late payment, exceeding the credit limit on an account,
				making a balance transfer, or exchanging United States dollars for foreign
				currency;
									(iv)for each type of
				fee identified under clause (iii), the number of cardholders upon whom the fee
				was imposed during the calendar month immediately preceding the designated
				date, and the total amount of fees imposed upon cardholders during such
				month;
									(v)the total number
				of cardholders that incurred any interest charge or any fee during the calendar
				month immediately preceding the designated date; and
									(vi)any other
				information related to interest rates, fees, or other charges that the Board
				deems of interest.
									;
				and
						(2)by adding at the
			 end the following:
						
							(5)Report to
				CongressThe Board shall, on an annual basis, transmit to
				Congress and make public a report containing an assessment by the Board of the
				profitability of credit card operations of depository institutions. Such report
				shall include estimates by the Board of the approximate, relative percentage of
				income derived by such operations from—
								(A)the imposition of
				interest rates on cardholders, including separate estimates for—
									(i)interest with an
				annual percentage rate of less than 25 percent; and
									(ii)interest with an
				annual percentage rate equal to or greater than 25 percent;
									(B)the imposition of
				fees on cardholders;
								(C)the imposition of
				fees on merchants; and
								(D)any other material
				source of income, while specifying the nature of that
				income.
								.
					111.Clerical
			 amendmentsSection 103(i) of
			 the Truth in Lending Act (15 U.S.C. 1602(i)) is amended—
				(1)by striking
			 term and all that follows through means and
			 inserting the following: terms open end credit plan and
			 open end consumer credit plan mean; and
				(2)in the second
			 sentence, by inserting or open end consumer credit plan after
			 credit plan each place that term appears.
				IIENHANCED CONSUMER
			 DISCLOSURES
			201.Payoff timing
			 disclosures
				(a)In
			 generalSection 127(b)(11) of the Truth in Lending Act (15 U.S.C.
			 1637(b)(11)) is amended to read as follows:
					
						(11)(A)A written statement in
				the following form: Minimum Payment Warning: Making only the minimum
				payment will increase the interest rate you pay and the time it takes to repay
				your balance..
							(B)Repayment
				information that would apply to the outstanding balance of the consumer under
				the credit plan, including—
								(i)the number of
				months (rounded to the nearest month) that it would take to pay the entire
				amount of that balance, if the consumer pays only the required minimum monthly
				payments and if no further advances are made;
								(ii)the total cost to
				the consumer, including interest and principal payments, of paying that balance
				in full, if the consumer pays only the required minimum monthly payments and if
				no further advances are made; and
								(iii)the monthly
				payment amount that would be required for the consumer to eliminate the
				outstanding balance in 36 months, if no further advances are made, and the
				total cost to the consumer, including interest and principal payments, of
				paying that balance in full if the consumer pays the balance over 36
				months.
								(C)(i)Subject to clause (ii),
				in making the disclosures under subparagraph (B), the creditor shall apply the
				interest rate or rates in effect on the date on which the disclosure is made
				until the date on which the balance would be paid in full.
								(ii)If the interest
				rate in effect on the date on which the disclosure is made is a temporary rate
				that will change under a contractual provision applying an index or formula for
				subsequent interest rate adjustment, the creditor shall apply the interest rate
				in effect on the date on which the disclosure is made for as long as that
				interest rate will apply under that contractual provision, and then apply an
				interest rate based on the index or formula in effect on the applicable billing
				date.
								(D)All of the
				information described in subparagraph (B) shall—
								(i)be disclosed in
				the form and manner which the Board shall prescribe, by regulation, and in a
				manner that avoids duplication; and
								(ii)be placed in a
				conspicuous and prominent location on the billing statement, in typeface that
				is at least as large as the largest type on the statement.
								(E)In the regulations
				prescribed under subparagraph (D), the Board shall require that the disclosure
				of such information shall be in the form of a table that—
								(i)contains clear and
				concise headings for each item of such information; and
								(ii)provides a clear
				and concise form stating each item of information required to be disclosed
				under each such heading.
								(F)In prescribing the
				form of the table under subparagraph (E), the Board shall require that—
								(i)all of the
				information in the table, and not just a reference to the table, be placed on
				the billing statement, as required by this paragraph; and
								(ii)the items
				required to be included in the table shall be listed in the order in which such
				items are set forth in subparagraph (B).
								(G)In prescribing the
				form of the table under subparagraph (D), the Board shall employ terminology
				which is different than the terminology which is employed in subparagraph (B),
				if such terminology is more easily understood and conveys substantially the
				same
				meaning.
							.
				(b)Civil
			 liabilitySection 130(a) of the Truth in Lending Act (15 U.S.C.
			 1640(a)) is amended, in the undesignated paragraph following paragraph (4), by
			 striking the second sentence and inserting the following: In connection
			 with the disclosures referred to in subsections (a) and (b) of section 127, a
			 creditor shall have a liability determined under paragraph (2) only for failing
			 to comply with the requirements of section 125, 127(a), or any of paragraphs
			 (4) through (13) of section 127(b), or for failing to comply with disclosure
			 requirements under State law for any term or item that the Board has determined
			 to be substantially the same in meaning under section 111(a)(2) as any of the
			 terms or items referred to in section 127(a), or any of paragraphs (4) through
			 (13) of section 127(b)..
				202.Requirements
			 relating to late payment deadlines and penaltiesSection 127(b)(12) of the Truth in Lending
			 Act (15 U.S.C. 1637(b)(12)) is amended to read as follows:
				
					(12)Requirements
				relating to late payment deadlines and penalties
						(A)Late payment
				deadline and postmark date required to be disclosedIn the case
				of a credit card account under an open end consumer credit plan under which a
				late fee or charge may be imposed due to the failure of the obligor to make
				payment on or before the due date for such payment, the periodic statement
				required under subsection (b) with respect to the account shall include, in a
				conspicuous location on the billing statement—
							(i)the date on which
				the payment is due or, if different, the date on which a late payment fee will
				be charged, together with the amount of the fee or charge to be imposed if
				payment is made after that date; and
							(ii)the date by which
				the payment must be postmarked, if paid by mail, in order to avoid the
				imposition of a late payment fee with respect to the payment, and a statement
				to that effect.
							(B)Disclosure of
				increase in interest rates for late paymentsIf 1 or more late
				payments under an open end consumer credit plan may result in an increase in
				the annual percentage rate applicable to the account, the statement required
				under subsection (b) with respect to the account shall include conspicuous
				notice of such fact, together with the applicable penalty annual percentage
				rate, in close proximity to the disclosure required under subparagraph (A) of
				the date on which payment is due under the terms of the account.
						(C)Requirements
				relating to postmark date
							(i)In
				generalThe date included in a periodic statement pursuant to
				subparagraph (A)(ii) with regard to the postmark on a payment shall allow, in
				accordance with regulations prescribed by the Board under clause (ii), a
				reasonable time for the consumer to make the payment and a reasonable time for
				the delivery of the payment by the due date.
							(ii)Board
				regulationsThe Board shall prescribe guidelines for determining
				a reasonable period of time for making a payment and delivery of a payment for
				purposes of clause (i), after consultation with the Postmaster General of the
				United States and representatives of consumer and trade organizations.
							(D)Payments at
				local branchesIf the creditor, in the case of a credit card
				account referred to in subparagraph (A), is a financial institution which
				maintains branches or offices at which payments on any such account are
				accepted from the obligor in person, the date on which the obligor makes a
				payment on the account at such branch or office shall be considered to be the
				date on which the payment is made for purposes of determining whether a late
				fee or charge may be imposed due to the failure of the obligor to make payment
				on or before the due date for such
				payment.
						.
			203.Renewal
			 disclosuresSection 127(d) of
			 the Truth in Lending Act (15 U.S.C. 1637(d)) is amended—
				(1)by striking paragraph (2);
				(2)by redesignating paragraph (3) as paragraph
			 (2); and
				(3)in paragraph (1),
			 by striking Except as provided in paragraph (2), a card issuer
			 and inserting the following: A card issuer that has changed or amended
			 any term of the account since the last renewal or.
				IIIPROTECTION OF
			 YOUNG CONSUMERS
			301.Extensions of
			 credit to underage consumersSection 127(c) of the Truth in Lending Act
			 (15 U.S.C. 1637(c)) is amended by adding at the end the following:
				
					(8)Applications
				from underage consumers
						(A)Prohibition on
				issuanceNo credit card may be issued to, or open end consumer
				credit plan established by or on behalf of, a consumer who has not attained the
				age of 21, unless the consumer has submitted a written application to the card
				issuer that meets the requirements of subparagraph (B).
						(B)Application
				requirementsAn application to open a credit card account by an
				individual who has not attained the age of 21 as of the date of submission of
				the application shall require—
							(i)the signature of
				the parent, legal guardian, or any other individual over the age of 21 having a
				means to repay debts incurred by the consumer in connection with the account,
				indicating joint liability for debts incurred by the consumer in connection
				with the account before the consumer has attained the age of 21;
							(ii)submission by the
				consumer of financial information indicating an independent means of repaying
				any obligation arising from the proposed extension of credit in connection with
				the account; or
							(iii)completion of a
				certified financial literacy or financial education course designed for young
				consumers.
							(C)Certified
				financial literacy or education courses for young consumers
							(i)In
				generalThe Secretary of the Treasury, acting through the Office
				of Financial Literacy and Education (in this subparagraph referred to as
				OFE), shall make and publish a list of all courses and programs
				that have been certified for financial literacy or financial education purposes
				appropriate for young consumers. When developing the certification criteria the
				OFE shall take into account the course or program’s—
								(I)proven track
				record in producing changed consumer behavior; and
								(II)use of practices
				or curricula that have been shown to change consumer behavior.
								(ii)Explicit
				eligibilityCourses taken that are offered or required by
				colleges, universities, and high schools may be certified by the OFE for
				purposes of this subparagraph, as well as other programs and courses. The OFE
				shall make an effort to provide certification to all types of programs and
				courses, including those that are conducted by nonprofit, faith-based, or
				for-profit institutions and State and local governments.
							(iii)Select
				programsFrom among those courses or programs that are certified
				by the OFE under this subparagraph, the OFE may designate a select number of
				programs or courses that produce results that are far better than those
				produced by other certified programs as highly
				certified.
							.
			302.Restrictions on
			 certain affinity cardsSection
			 127 of the Truth in Lending Act (15 U.S.C. 1637), as amended by this Act, is
			 amended by adding at the end the following:
				
					(s)Restrictions on
				Issuance of Affinity Cards to StudentsNo credit card account
				under an open end consumer credit plan may be established by an individual who
				has not attained the age of 21 as of the date of submission of the application
				pursuant to any direct or indirect agreement relating to affinity cards, as
				defined by the Board, between the creditor and an institution of higher
				education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
				1001(a)), unless the requirements of subsection (c)(8) are met with respect to
				the
				obligor.
					.
			303.Protection of
			 young consumers from prescreened credit offers
				(a)In
			 generalSection 604(c)(1)(B)
			 of the Fair Credit Reporting Act (15 U.S.C. 1681b(c)(1)(B)) is amended—
					(1)in clause (ii), by striking
			 and at the end; and
					(2)in clause (iii), by striking the period at
			 the end and inserting the following:
						
							;
			 and(iv)the consumer report indicates that the
				consumer is age 21 or older, except that a consumer who is at least 18 years of
				age may elect, in accordance with subsection (e)(7), to authorize the consumer
				reporting agency to include the name and address of the consumer in any list of
				names provided by the agency pursuant to this
				paragraph.
							.
					(b)Opt-In for young
			 consumersSection 604(e) of
			 the Fair Credit Reporting Act (15 U.S.C. 1681b(e)) is amended—
					(1)by striking the subsection heading and
			 inserting the following:
						
							(e)Election of
				consumers regarding lists
							;
				and
					(2)by adding at the end the following:
						
							(7)Opt-in for
				underage consumers
								(A)In
				generalA consumer who is at
				least 18 years of age, but has not attained his or her 21st birthday, may elect
				to have the name and address of the consumer included in any list provided by a
				consumer reporting agency under subsection (c)(1)(B) in connection with a
				credit or insurance transaction that is not initiated by the consumer by
				notifying the agency in accordance with subparagraph (B) that the consumer
				consents to the use of a consumer report relating to the consumer in connection
				with any credit or insurance transaction that is not initiated by the
				consumer.
								(B)Manner of
				notificationAn election by a
				consumer described in subparagraph (A) shall be in writing, using a signed
				notice of election form issued or made available electronically by the consumer
				reporting agency at the request of the consumer for purposes of this
				paragraph.
								(C)Effectiveness of
				electionAn election by a
				consumer under subparagraph (A) to be included in a list provided by a consumer
				reporting agency—
									(i)shall be effective until the earlier
				of—
										(I)the 21st birthday of the consumer;
				or
										(II)the date on which the consumer notifies the
				agency, through the notification system established by the agency under
				paragraph (5), that the election is no longer effective; and
										(ii)shall be effective with respect to each
				affiliate of the agency.
									(D)Rule of
				constructionAn election by a
				consumer under subparagraph (A) to be included in a list provided by a consumer
				reporting agency may not be construed to limit the applicability of this
				subsection to any person age 21 or older, and the consumer may elect to be
				excluded from any such list after the attainment of his or her 21st birthday in
				the manner otherwise provided under this
				subsection.
								.
					IVFederal agency
			 coordination
			401.Inclusion of all
			 Federal banking agencies
				(a)In
			 generalSection 18(f)(1) of the Federal Trade Commission Act (15
			 U.S.C. 57a(f)(1)) is amended in the second sentence—
					(1)by striking
			 The Board of Governors of the Federal Reserve System (with respect to
			 banks) and the Federal Home Loan Bank Board (with respect to savings and loan
			 institutions described in paragraph (3)) and the National Credit Union
			 Administration Board (with respect to Federal credit unions described in
			 paragraph (4)) and inserting Each appropriate Federal banking
			 agency; and
					(2)by inserting
			 in consultation with the Commission after shall prescribe
			 regulations.
					(b)FTC concurrent
			 rulemakingSection 18(f)(1) of the Federal Trade Commission Act
			 (15 U.S.C. 57a(f)(1)) is amended by inserting after the second sentence the
			 following: Notwithstanding any other provision of this section, whenever
			 such agencies commence such a rulemaking proceeding, the Commission, with
			 respect to the entities within its jurisdiction under this Act, may commence a
			 rulemaking proceeding and prescribe regulations in accordance with section 553
			 of title 5, United States Code. The Commission, the Federal banking agencies,
			 and the National Credit Union Administration Board shall consult and coordinate
			 with each other so that the regulations prescribed by each such agency are
			 consistent with and comparable to the regulations prescribed by each other such
			 agency, to the extent practicable..
				(c)Preservation of
			 State lawSection 18(f)(6) of the Federal Trade Commission Act
			 (15 U.S.C. 57a(f)(6)) is amended to read as follows:
					
						(6)Notwithstanding
				any other provision of this subsection or any other provision of law,
				regulations promulgated under this subsection shall be considered supplemental
				to State laws governing unfair and deceptive acts and practices, and may not be
				construed to preempt any provision of State law that provides equal or greater
				protections.
						.
				(d)GAO study and
			 reportNot later than 18 months after the date of enactment of
			 this Act, the Comptroller General shall transmit to Congress a report on the
			 status of regulations of the Federal banking agencies and the National Credit
			 Union Administration regarding unfair and deceptive acts or practices by
			 depository institutions and Federal credit unions.
				(e)Technical and
			 conforming amendmentsSection 18(f) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(f)) is amended—
					(1)in the subsection
			 heading, by striking Board and all that follows through
			 Administration and inserting
			 appropriate Federal
			 banking agencies;
					(2)in paragraph (1),
			 in the first sentence—
						(A)by striking
			 banks or savings and loan institutions described in paragraph (3), each
			 agency specified in paragraph (2) or (3) of this subsection shall
			 establish and inserting depository institutions or Federal
			 credit unions, each appropriate Federal banking agency shall establish;
			 and
						(B)by striking
			 banks or savings and loan institutions described in paragraph (3),
			 subject to its jurisdiction and inserting the depository
			 institutions or Federal credit unions subject to the jurisdiction of such
			 appropriate Federal banking agency;
						(3)in paragraph (1),
			 in the final sentence—
						(A)by striking
			 each such Board and inserting each such appropriate
			 Federal banking agency;
						(B)by striking
			 banks or savings and loan institutions described in paragraph (3), or
			 Federal credit unions described in paragraph (4), as the case may be,
			 each place that term appears and inserting depository institutions or
			 Federal credit unions subject to the jurisdiction of such appropriate Federal
			 banking agency;
						(C)by striking
			 (A) any such Board and inserting (A) any such appropriate
			 Federal banking agency; and
						(D)by striking
			 with respect to banks, savings and loan institutions and
			 inserting with respect to depository institutions;
						(4)in paragraph
			 (2)(C), by inserting than after (other;
					(5)in paragraph (3),
			 by inserting by the Director of the Office of Thrift Supervision
			 before the period at the end;
					(6)in paragraph (4),
			 by inserting by the National Credit Union Administration before
			 the period at the end;
					(7)in paragraph (6),
			 by striking the Board of Governors of the Federal Reserve System
			 and inserting any Federal banking agency or the National Credit Union
			 Administration Board; and
					(8)by adding at the
			 end the following new paragraph:
						
							(8)For purposes of
				this subsection—
								(A)the term
				appropriate Federal banking agency has the same meaning as in
				section 3 of the Federal Deposit Insurance Act, and includes the National
				Credit Union Administration Board with respect to Federal credit unions;
								(B)the terms
				depository institution and Federal banking agency
				have the same meanings as in section 3 of the Federal Deposit Insurance Act (12
				U.S.C. 1813); and
								(C)the term
				Federal credit union has the same meaning as in section 101 of the
				Federal Credit Union Act (12 U.S.C.
				1752).
								.
					VMiscellaneous
			 provisions
			501.Study and
			 report
				(a)Study
			 requiredThe Comptroller
			 General (in this section referred to as the Comptroller) shall
			 conduct a study on interchange fees and their effects on consumers and
			 merchants. The Comptroller shall review—
					(1)the extent to
			 which interchange fees are required to be disclosed to consumers and merchants,
			 and how such fees are overseen by the Federal banking agencies or other
			 regulators;
					(2)the ways in which
			 the interchange system affects the ability of merchants of varying size to
			 negotiate pricing with card associations and banks;
					(3)the costs and
			 factors incorporated into interchange fees, such as advertising, bonus miles,
			 and rewards, how such costs and factors vary among cards; and
					(4)the consequences
			 of the undisclosed nature of interchange fees on merchants and consumers with
			 regard to prices charged for goods and services.
					(b)Report
			 requiredNot later than 180 days after the date of enactment of
			 this Act, the Comptroller shall submit a report to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives containing a detailed summary of the
			 findings and conclusions of the study required by this section, together with
			 such recommendations for legislative or administrative actions as may be
			 appropriate.
				502.Credit Card
			 Safety Rating System Commission Study
				(a)DefinitionIn
			 this section, the term safety refers to the amount of risk to
			 cardholders that results from credit card practices and terms in credit card
			 agreements that are either not well understood by consumers, or are not easily
			 understood, or could have an adverse financial effect on consumers, other than
			 interest rates, periodic fees, or rewards.
				(b)Establishment of
			 safety rating systemThe Comptroller General of the United States
			 (in this section referred to as the Comptroller) shall establish
			 an entity to be known as the Credit Card Safety Rating System
			 Commission (in this section referred to as the
			 Commission).
				(c)DutiesThe
			 duties of the Commission shall be—
					(1)to determine if a
			 rating system to allow cardholders to quickly assess the level of safety of
			 credit card agreements would be beneficial to consumers;
					(2)to assess the
			 impact on credit card transparency and consumer safety of various rating system
			 policy options, including—
						(A)the use of a
			 5-star rating system to reflect the relative safety of card terms, marketing
			 and customer service practices, and product features;
						(B)making the use of
			 the system mandatory for all cards;
						(C)requiring a
			 graphic display of rating on all marketing material, applications, billing
			 statements, and agreements associated with that credit card, as well as on the
			 back of each such credit card;
						(D)requiring an
			 annual review of the safety rating system, to determine whether the point
			 system is effectively aiding consumers and encouraging transparent competition
			 and fairness to consumers; and
						(E)requiring consumer
			 access to ratings through public website and other outreach programs;
						(3)if it is deemed
			 beneficial, to make recommendations to Congress concerning how such a system
			 should be devised;
					(4)to study the
			 effects of such system on the availability and affordability of credit and the
			 implications of changes in credit availability and affordability in the United
			 States and in the general market for credit services due to the rating system;
			 and
					(5)by not later than
			 March 1 of the second year after the date of enactment of this Act, to submit a
			 report to Congress containing detailed results and recommendations, including
			 how to create such system, if creating such system is recommended.
					(d)Membership
					(1)Number and
			 appointmentThe Commission shall be composed of 15 members
			 appointed by the Comptroller, in accordance with this section.
					(2)Qualifications
						(A)In
			 generalThe membership of the Commission, subject to subparagraph
			 (B), shall include individuals—
							(i)who have achieved
			 national recognition for their expertise in credit cards, debt management,
			 economics, credit availability, consumer protection, and other credit card
			 related issues and fields; and
							(ii)who provide a mix
			 of different professions, a broad geographic representation, and a balance
			 between urban and rural representatives.
							(B)Makeup of
			 CommissionThe Commission shall be comprised of—
							(i)4 representatives
			 from consumer groups;
							(ii)4 representatives
			 from credit card issuers or banks;
							(iii)7
			 representatives from nonprofit research entities or nonpartisan experts in
			 banking and credit cards; and
							(iv)not fewer than 1
			 of the members described in clauses (i) through (iii) who represents each
			 of—
								(I)the
			 elderly;
								(II)economically
			 disadvantaged consumers;
								(III)racial or ethnic
			 minorities; and
								(IV)students and
			 minors.
								(C)Ethics
			 disclosuresThe Comptroller shall establish a system for public
			 disclosure by members of the Commission of financial and other potential
			 conflicts of interest relating to such members. Members of the Commission shall
			 be treated in the same manner as employees of Congress whose pay is disbursed
			 by the Secretary of the Senate for purposes of title I of the Ethics in
			 Government Act of 1978 (Public Law 95–521).
						(3)Chairperson;
			 vice chairpersonThe Comptroller shall designate a member of the
			 Commission, at the time of appointment of the member as Chairperson and a
			 member as Vice Chairperson for that term of appointment, except that in the
			 case of vacancy in the position of Chairperson or Vice Chairperson of the
			 Commission, the Comptroller may designate another member for the remainder of
			 the term of that member.
					(4)TermsMembers
			 of the Commission shall be appointed for the life of the Commission. Any
			 vacancies shall not affect the power and duties of the Commission but shall be
			 filled in the same manner as the original appointment.
					(5)Compensation
						(A)MembersWhile
			 serving on the business of the Commission (including travel time), a member of
			 the Commission shall be entitled to compensation at the per diem equivalent of
			 the rate provided for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code, and while so serving away from home and the
			 regular place of business of the member, the member may be allowed travel
			 expenses, as authorized by the Chairperson.
						(B)Other
			 employeesFor purposes of pay (other than pay of members of the
			 Commission) and employment benefits, rights, and privileges, all employees of
			 the Commission shall be treated as if they were employees of the United States
			 Senate.
						(6)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
					(e)Director and
			 staff; experts and consultantsSubject to such review as the
			 Comptroller determines necessary to assure the efficient administration of the
			 Commission, the Commission may—
					(1)employ and fix the
			 compensation of an Executive Director (subject to the approval of the
			 Comptroller General) and such other personnel as may be necessary to carry out
			 its duties (without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service);
					(2)seek such
			 assistance and support as may be required in the performance of its duties from
			 appropriate Federal departments and agencies;
					(3)enter into
			 contracts or make other arrangements, as may be necessary for the conduct of
			 the work of the Commission (without regard to section 3709 of the Revised
			 Statutes of the United States (41 U.S.C. 5));
					(4)make advance,
			 progress, and other payments which relate to the work of the Commission;
					(5)provide
			 transportation and subsistence for persons serving without compensation;
			 and
					(6)prescribe such
			 rules and regulations as it determines necessary with respect to the internal
			 organization and operation of the Commission.
					(f)Powers
					(1)Obtaining
			 official dataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this section. Upon request of the Chairperson, the head of that
			 department or agency shall furnish that information to the Commission on an
			 agreed upon schedule.
					(2)Data
			 collectionIn order to carry out its functions, the Commission
			 shall—
						(A)utilize existing
			 information, both published and unpublished, where possible, collected and
			 assessed either by its own staff or under other arrangements made in accordance
			 with this section;
						(B)carry out, or
			 award grants or contracts for, original research and experimentation, where
			 existing information is inadequate; and
						(C)adopt procedures
			 allowing any interested party to submit information for the Commission's use in
			 making reports and recommendations.
						(3)Access of GAO
			 informationThe Comptroller shall have unrestricted access to all
			 deliberations, records, and nonproprietary data of the Commission, immediately
			 upon request.
					(4)Periodic
			 auditThe Commission shall be subject to periodic audit by the
			 Comptroller.
					(g)Administrative
			 and support servicesThe Comptroller shall provide such
			 administrative and support services to the Commission as may be necessary to
			 carry out this section.
				(h)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Commission such sums as may be necessary to carry out this section.
				
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Credit Card Accountability Responsibility and Disclosure
			 Act of 2009 or the Credit CARD Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Regulatory authority.
					Sec. 3. Effective date.
					TITLE I—Consumer protection
					Sec. 101. Prior notice of rate increases
				required.
					Sec. 102. Freeze on interest rate terms and
				fees on canceled cards.
					Sec. 103. Limits on fees and interest
				charges.
					Sec. 104. Consumer right to reject card before
				notice is provided of open account.
					Sec. 105. Use of terms clarified.
					Sec. 106. Application of card
				payments.
					Sec. 107. Length of billing period.
					Sec. 108. Prohibition on universal default and
				unilateral changes to cardholder agreements.
					Sec. 109. Enhanced penalties.
					Sec. 110. Enhanced oversight.
					Sec. 111. Clerical amendments.
					TITLE II—ENHANCED CONSUMER
				DISCLOSURES
					Sec. 201. Payoff timing
				disclosures.
					Sec. 202. Requirements relating to late payment
				deadlines and penalties.
					Sec. 203. Renewal disclosures.
					TITLE III—PROTECTION OF YOUNG
				CONSUMERS
					Sec. 301. Extensions of credit to underage
				consumers.
					Sec. 302. Restrictions on certain affinity
				cards.
					Sec. 303. Protection of young consumers from
				prescreened credit offers.
					Sec. 304. Issuance of credit cards to certain
				college students.
					TITLE IV—Federal agency
				coordination
					Sec. 401. Inclusion of all Federal banking
				agencies.
					TITLE V—Gift cards
					Sec. 501. Definitions.
					Sec. 502. Unfair or deceptive acts or practices
				regarding gift cards.
					Sec. 503. Relation to State laws.
					Sec. 504. Enforcement.
					TITLE VI—Miscellaneous provisions
					Sec. 601. Study and report.
					Sec. 602. Credit Card Safety Rating System
				Commission Study.
					Sec. 603. Increased borrowing authority of the
				FDIC and the NCUA.
				
			2.Regulatory
			 authorityThe Board of
			 Governors of the Federal Reserve System (in this Act referred to as the
			 Board) may issue such rules and publish such model forms as it
			 considers necessary to carry out this Act and the amendments made by this
			 Act.
		3.Effective
			 dateThis Act and the
			 amendments made by this Act shall become effective 9 months after the date of
			 enactment of this Act.
		IConsumer
			 protection
			101.Prior notice of rate
			 increases requiredSection 127
			 of the Truth in Lending Act (15 U.S.C. 1637) is amended by adding at the end
			 the following:
				
					(i)Advance notice of
				increase in interest rate required
						(1)In
				generalIn the case of any credit card account under an open end
				consumer credit plan, no increase in any annual percentage rate (other than an
				increase due to the expiration of any introductory percentage rate, or due
				solely to a change in another rate of interest to which such rate is
				indexed)—
							(A)may take effect before
				the beginning of the billing cycle which begins not earlier than 45 days after
				the date on which the obligor receives notice of such increase; or
							(B)may apply to any
				outstanding balance of credit under such plan, as of the effective date of the
				increase required under subparagraph (A).
							(2)Notice of right to
				cancelThe notice referred to in paragraph (1) shall be made in a
				clear and conspicuous manner, and shall contain a brief statement of the right
				of the obligor to cancel the account before the effective date of the
				increase.
						.
			102.Freeze on interest
			 rate terms and fees on canceled cardsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by adding at the end the following:
				
					(j)Freeze on interest rate
				terms and fees on canceled cards
						(1)In
				generalIf an obligor under an open end consumer credit plan
				closes or cancels a credit card account, the repayment of the outstanding
				balance after the cancellation shall be subject to all terms and conditions in
				effect for the obligor immediately before the card was closed or cancelled,
				including the annual percentage rate and the minimum payment terms in effect
				immediately prior to such closure or cancellation.
						(2)Rule of constructionClosure or cancellation of an account by
				the obligor shall not constitute a default under an existing cardholder
				agreement, and shall not trigger an obligation to immediately repay the
				obligation in
				full.
						.
			103.Limits on fees and
			 interest chargesSection 127
			 of the Truth in Lending Act (15 U.S.C. 1637) is amended by adding at the end
			 the following:
				
					(k)Prohibition on
				penalties for on-time paymentsIf an open end consumer credit
				plan provides a time period within which an obligor may repay any portion of
				the credit extended without incurring an interest charge, and the obligor
				repays all or a portion of such credit within the specified time period, the
				creditor may not impose or collect an interest charge on the portion of the
				credit that was repaid within the specified time period.
					(l)Opt-out of creditor
				authorization of over-the-limit transactions if fees are imposed
						(1)In
				generalIn the case of any
				credit card account under an open end consumer credit plan under which an
				over-the-limit-fee may be imposed by the creditor for any extension of credit
				in excess of the amount of credit authorized to be extended under such account,
				the consumer may elect to prohibit the creditor from completing any
				over-the-limit transaction that will result in a fee or constitute a default
				under the credit agreement, by notifying the creditor of such election in
				accordance with paragraph (2).
						(2)Notification by
				consumerA consumer shall
				notify a creditor under paragraph (1)—
							(A)through the notification
				system maintained by the creditor under paragraph (4); or
							(B)by submitting to the
				creditor a signed notice of election, by mail or electronic communication, on a
				form issued by the creditor for purposes of this subparagraph.
							(3)Effectiveness of
				electionAn election by a consumer under paragraph (1) shall be
				effective beginning 3 business days after the date on which the consumer
				notifies the creditor in accordance with paragraph (2), and shall remain
				effective until the consumer revokes the election.
						(4)Notification
				systemEach creditor that
				maintains credit card accounts under an open end consumer credit plan shall
				establish and maintain a notification system, including a toll-free telephone
				number, Internet address, and Worldwide website, which permits any consumer
				whose credit card account is maintained by the creditor to notify the creditor
				of an election under this subsection, in accordance with paragraph (2).
						(5)Annual notice to
				consumers of availability of electionIn the case of any credit card account
				under an open end consumer credit plan, the creditor shall include a notice, in
				clear and conspicuous language, of the availability of an election by the
				consumer under this paragraph as a means of avoiding over-the-limit fees and a
				higher amount of indebtedness, and the method for providing such
				election—
							(A)in the periodic statement
				required under subsection (b) with respect to such account at least once each
				calendar year; and
							(B)in any such periodic
				statement which includes a notice of the imposition of an over-the-limit fee
				during the period covered by the statement.
							(6)No fees if consumer has
				made an electionIf a
				consumer has made an election under paragraph (1), no over-the-limit fee may be
				imposed on the account for any reason that has caused the outstanding balance
				in the account to exceed the credit limit.
						(m)Over-the-limit fee
				restrictionsWith respect to a credit card account under an open
				end consumer credit plan, an over-the-limit fee, as described in subsection
				(c)(1)(B)(iii)—
						(1)may be imposed on the
				account only when an extension of credit obtained by the obligor causes the
				credit limit on such account to be exceeded, and may not be imposed when such
				credit limit is exceeded due to a fee or interest charge; and
						(2)may be imposed only once
				during a billing cycle if the credit limit on the account is exceeded, and may
				not be imposed in a subsequent billing cycle with respect to such excess
				credit, unless the obligor has obtained an additional extension of credit in
				excess of such credit limit during such subsequent cycle.
						(n)No interest charges on
				feesWith respect to a credit card account under an open end
				consumer credit plan, if the creditor imposes a transaction fee on the obligor,
				including a cash advance fee, late fee, over-the-limit fee, or balance transfer
				fee, the creditor may not impose or collect interest with respect to such fee
				amount.
					(o)Limits on certain
				fees
						(1)No fee to pay a billing
				statementWith respect to a credit card account under an open end
				consumer credit plan, the creditor may not impose a separate fee to allow the
				obligor to repay an extension of credit or finance charge, whether such
				repayment is made by mail, electronic transfer, telephone authorization, or
				other means.
						(2)Reasonable fees for
				violationsThe amount of any
				fee or charge that a card issuer may impose in connection with any omission
				with respect to, or violation of, the cardholder agreement, including any late
				payment fee, over the limit fee, increase in the applicable annual percentage
				rate, or any similar fee or charge, shall be reasonably related to the cost to
				the card issuer of such omission or violation.
						(3)Reasonable currency
				exchange feeWith respect to a credit card account under an open
				end consumer credit plan, the creditor may impose a fee for exchanging United
				States currency with foreign currency in an account transaction, only
				if—
							(A)such fee reasonably
				reflects the costs incurred by the creditor to perform such currency
				exchange;
							(B)the creditor discloses
				publicly its method for calculating such fee; and
							(C)the primary Federal
				regulator of such creditor determines that the method for calculating such fee
				complies with this
				paragraph.
							.
			104.Consumer right to
			 reject card before notice is provided of open accountSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by adding at the end the following:
				
					(p)Consumer right To
				reject card before notice of new account is provided to consumer reporting
				agencyA creditor may not
				furnish any information to a consumer reporting agency (as defined in section
				603) concerning a newly opened credit card account under an open end consumer
				credit plan until the credit card has been used or activated by the
				consumer.
					.
			105.Use of terms
			 clarifiedSection 127 of the
			 Truth in Lending Act (15 U.S.C. 1637) is amended by adding at the end the
			 following:
				
					(q)Use of
				termsThe following
				requirements shall apply with respect to the terms of any credit card account
				under any open end consumer credit plan:
						(1)Fixed
				rateThe term
				fixed, when appearing in conjunction with a reference to the
				annual percentage rate or interest rate applicable with respect to such
				account, may only be used to refer to an annual percentage rate or interest
				rate that will not change or vary for any reason over the period specified
				clearly and conspicuously in the terms of the account.
						(2)Prime
				rateThe term prime
				rate, when appearing in any agreement or contract for any such account,
				may only be used to refer to the bank prime rate published in the Federal
				Reserve Statistical Release on selected interest rates (daily or weekly), and
				commonly referred to as the H.15 release (or any successor
				publication).
						.
			106.Application of card
			 paymentsSection 164 of the
			 Truth in Lending Act (15 U.S.C. 1666c) is amended—
				(1)by striking the section
			 heading and all that follows through Payments and inserting the
			 following:
					
						164.Prompt and fair
				crediting of payments
							(a)In
				generalPayments
							;
				(2)by inserting , by 5:00 p.m. on the
			 date on which such payment is due, after in readily identifiable
			 form;
				(3)by striking
			 manner, location, and time and inserting manner, and
			 location; and
				(4)by adding at the end the
			 following:
					
						(b)Application of
				paymentsUpon receipt of a payment from a cardholder, the card
				issuer shall—
							(1)apply the payment first
				to the card balance bearing the highest rate of interest, and then to each
				successive balance bearing the next highest rate of interest, until the payment
				is exhausted; and
							(2)after complying with
				paragraph (1), apply the payment in a way that minimizes the amount of any
				finance charge to the account.
							(c)Changes by card
				issuerIf a card issuer makes a material change in the mailing
				address, office, or procedures for handling cardholder payments, and such
				change causes a material delay in the crediting of a cardholder payment made
				during the 60-day period following the date on which such change took effect,
				the card issuer may not impose any late fee or finance charge for a late
				payment on the credit card account to which such payment was credited.
						(d)Presumption of timely paymentAny evidence provided by a consumer in the
				form of a receipt from the United States Postal Service or other common carrier
				indicating that a payment on a credit card account was sent to the card issuer
				not less than 7 days before the due date contained in the periodic statement
				for such payment shall create a presumption that such payment was made by the
				due date, which may be rebutted by the creditor for fraud or dishonesty on the
				part of the consumer with respect to the mailing
				date.
						.
				107.Length of billing
			 periodSection 163(a) of the
			 Truth in Lending Act (15 U.S.C. 1666b(a)) is amended by striking mailed
			 at least fourteen days prior and inserting mailed at least 21
			 days prior.
			108.Prohibition on
			 universal default and unilateral changes to cardholder agreements
				(a)In
			 generalChapter 4 of the
			 Truth in Lending Act (15 U.S.C. 1666 et seq.) is amended—
					(1)by redesignating section 171 as section
			 173; and
					(2)by inserting after section 170 the
			 following:
						
							171.Limits on interest
				rate increases
								(a)In
				generalNo card issuer may
				increase any annual percentage rate, fee, or finance charge applicable to a
				credit card account under an open end consumer credit plan, or terminate early
				a lower introductory rate, fee, or charge, except as permitted under this
				section.
								(b)ExceptionsThe limitation under subsection (a) shall
				not apply to—
									(1)an increase due to the scheduled expiration
				of an introductory term;
									(2)an increase in a variable
				annual percentage rate, fee, or finance charge in accordance with a credit card
				agreement that provides for changes according to an index or formula;
									(3)an increase due to a
				specific, material action or omission of a consumer in violation of an
				agreement that is directly related to such account and that is specified in the
				contract or agreement as grounds for an increase, except that—
										(A)the creditor may not take
				into account information not directly related to the account, including adverse
				information concerning the consumer, information in any consumer report, or
				changes in the credit score of the consumer; and
										(B)an increase described in
				this paragraph shall terminate not later than 6 months after the date on which
				it is imposed, if the consumer commits no further violations;
										(4)a change that takes
				effect upon renewal of the card in accordance with section 172; or
									(5)an increase allowing a
				decreased rate to be returned to the pre-existing rate, if the consumer fails
				to abide by the conditions of a workout arrangement with the creditor, pursuant
				to the rules of the Board.
									(c)Map to lower
				rate
									(1)In
				generalA card issuer that increases an annual percentage rate,
				fee, or finance charge pursuant to subsection (b)(3) shall include, together
				with the notice of such increase under section 127(i), a statement, provided in
				a clear and conspicuous manner—
										(A)of the discrete, specific
				action or omission of the consumer on which the increase was based; and
										(B)that the increase will
				terminate in 6 months if the consumer does not commit further
				violations.
										(2)Board
				authorityThe Board may, by rule, provide for exceptions to the
				requirements of subsection (b)(3)(B), if the Board determines that there are
				other appropriate factors that creditors may consider in determining the
				appropriate annual percentage rate for particular consumers.
									172.Unilateral changes in
				credit card agreement prohibitedA card issuer may not amend or change the
				terms of a credit card contract or agreement under an open end consumer credit
				plan, until after the date on which the credit card will expire if not
				renewed.
							.
					(b)Clerical
			 amendmentThe table of sections for chapter 4 of the Truth in
			 Lending Act is amended by striking the item relating to section 171 and
			 inserting the following:
					
						
							171. Universal defaults
				prohibited.
							172. Unilateral changes in
				credit card agreement prohibited.
							173. Applicability of State
				laws.
						
						.
				109.Enhanced
			 penaltiesSection 130(a)(2)(A)
			 of the Truth in Lending Act (15 U.S.C. 1640(a)(2)(A)) is amended by striking
			 or (iii) in the and inserting the following: (iii) in the
			 case of an individual action relating to an open end consumer credit plan that
			 is not secured by real property or a dwelling, twice the amount of any finance
			 charge in connection with the transaction, with a minimum of $500 and a maximum
			 of $5,000, or such higher amount as may be appropriate in the case of an
			 established pattern or practice of such failures; or (iv) in
			 the.
			110.Enhanced
			 oversight
				(a)In
			 generalSection 127 of the Truth in Lending Act (15 U.S.C. 1637)
			 is amended by adding at the end the following:
					
						(r)Evaluation of credit
				card policies and procedures
							(1)In
				generalIn connection with its examination of a credit card
				issuer under its supervision, each agency referred to in paragraphs (1), (2),
				and (3) of section 108(a) shall conduct, as appropriate, an evaluation of the
				credit card policies and procedures used by such card issuer to ensure
				compliance with this section and sections 163, 164, 171, and 172. Such agency
				shall promptly require the card issuer to take any corrective action needed to
				address any violations of any such section.
							(2)Annual reports to
				CongressEach year, each agency referred to in subsections (a)
				and (c) of section 108 shall submit a report to Congress concerning the
				administration of its functions under this section, including such
				recommendations as the agency deems necessary or appropriate. Each such report
				shall include an assessment of the extent to which compliance with the
				requirements of this section is being achieved and a summary of the enforcement
				actions taken by the agency assigned administrative enforcement
				responsibilities under subsections (a) and (c) of section
				108.
							.
				(b)Strengthened credit
			 card information collectionSection 136(b) of the Truth in Lending Act
			 (15 U.S.C. 1646(b)) is amended—
					(1)in paragraph (1)—
						(A)by striking The
			 Board shall and inserting the following:
							
								(A)In
				generalThe Board shall
								;
				and
						(B)by adding at the end the
			 following:
							
								(B)Information to be
				includedThe information under subparagraph (A) shall include, as
				of a date designated by the Board—
									(i)a list of each type of
				transaction or event for which one or more of the card issuers has imposed a
				separate interest rate upon a cardholder, including purchases, cash advances,
				and balance transfers;
									(ii)for each type of
				transaction or event identified under clause (i)—
										(I)each distinct interest
				rate charged by the card issuer to a cardholder, as of the designated
				date;
										(II)the number of
				cardholders to whom each such interest rate was applied during the calendar
				month immediately preceding the designated date, and the total amount of
				interest charged to such cardholders at each such rate during such
				month;
										(III)the number of
				cardholders who are paying the stated default annual percentage rate applicable
				in cases in which the account is past due or the account holder is otherwise in
				violation of the terms of the account agreement; and
										(IV)the number of
				cardholders who are paying above such stated default annual percentage
				rate;
										(iii)a list of each type of
				fee that one or more of the card issuers has imposed upon a cardholder as of
				the designated date, including any fee imposed for obtaining a cash advance,
				making a late payment, exceeding the credit limit on an account, making a
				balance transfer, or exchanging United States dollars for foreign
				currency;
									(iv)for each type of fee
				identified under clause (iii), the number of cardholders upon whom the fee was
				imposed during the calendar month immediately preceding the designated date,
				and the total amount of fees imposed upon cardholders during such month;
									(v)the total number of
				cardholders that incurred any interest charge or any fee during the calendar
				month immediately preceding the designated date; and
									(vi)any other information
				related to interest rates, fees, or other charges that the Board deems of
				interest.
									;
				and
						(2)by adding at the end the
			 following:
						
							(5)Report to
				CongressThe Board shall, on an annual basis, transmit to
				Congress and make public a report containing an assessment by the Board of the
				profitability of credit card operations of depository institutions. Such report
				shall include estimates by the Board of the approximate, relative percentage of
				income derived by such operations from—
								(A)the imposition of
				interest rates on cardholders, including separate estimates for—
									(i)interest with an annual
				percentage rate of less than 25 percent; and
									(ii)interest with an annual
				percentage rate equal to or greater than 25 percent;
									(B)the imposition of fees on
				cardholders;
								(C)the imposition of fees on
				merchants; and
								(D)any other material source
				of income, while specifying the nature of that
				income.
								.
					111.Clerical
			 amendmentsSection 103(i) of
			 the Truth in Lending Act (15 U.S.C. 1602(i)) is amended—
				(1)by striking
			 term and all that follows through means and
			 inserting the following: terms open end credit plan and
			 open end consumer credit plan mean; and
				(2)in the second sentence,
			 by inserting or open end consumer credit plan after
			 credit plan each place that term appears.
				IIENHANCED CONSUMER
			 DISCLOSURES
			201.Payoff timing
			 disclosures
				(a)In
			 generalSection 127(b)(11) of the Truth in Lending Act (15 U.S.C.
			 1637(b)(11)) is amended to read as follows:
					
						(11)(A)A written statement
				in the following form: Minimum Payment Warning: Making only the minimum
				payment will increase the amount of interest you pay and the time it takes to
				repay your balance..
							(B)Repayment information
				that would apply to the outstanding balance of the consumer under the credit
				plan, including—
								(i)the number of months
				(rounded to the nearest month) that it would take to pay the entire amount of
				that balance, if the consumer pays only the required minimum monthly payments
				and if no further advances are made;
								(ii)the total cost to the
				consumer, including interest and principal payments, of paying that balance in
				full, if the consumer pays only the required minimum monthly payments and if no
				further advances are made;
								(iii)the monthly payment
				amount that would be required for the consumer to eliminate the outstanding
				balance in 36 months, if no further advances are made, and the total cost to
				the consumer, including interest and principal payments, of paying that balance
				in full if the consumer pays the balance over 36 months; and
								(iv)a toll-free telephone number at which the
				consumer may receive information about accessing credit counseling and debt
				management services.
								(C)(i)Subject to clause
				(ii), in making the disclosures under subparagraph (B), the creditor shall
				apply the interest rate or rates in effect on the date on which the disclosure
				is made until the date on which the balance would be paid in full.
								(ii)If the interest rate in
				effect on the date on which the disclosure is made is a temporary rate that
				will change under a contractual provision applying an index or formula for
				subsequent interest rate adjustment, the creditor shall apply the interest rate
				in effect on the date on which the disclosure is made for as long as that
				interest rate will apply under that contractual provision, and then apply an
				interest rate based on the index or formula in effect on the applicable billing
				date.
								(D)All of the information
				described in subparagraph (B) shall—
								(i)be disclosed in the form
				and manner which the Board shall prescribe, by regulation, and in a manner that
				avoids duplication; and
								(ii)be placed in a
				conspicuous and prominent location on the billing statement, in typeface that
				is at least as large as the largest type on the statement.
								(E)In the regulations
				prescribed under subparagraph (D), the Board shall require that the disclosure
				of such information shall be in the form of a table that—
								(i)contains clear and
				concise headings for each item of such information; and
								(ii)provides a clear and
				concise form stating each item of information required to be disclosed under
				each such heading.
								(F)In prescribing the form
				of the table under subparagraph (E), the Board shall require that—
								(i)all of the information in
				the table, and not just a reference to the table, be placed on the billing
				statement, as required by this paragraph; and
								(ii)the items required to be
				included in the table shall be listed in the order in which such items are set
				forth in subparagraph (B).
								(G)In prescribing the form
				of the table under subparagraph (D), the Board shall employ terminology which
				is different than the terminology which is employed in subparagraph (B), if
				such terminology is more easily understood and conveys substantially the same
				meaning.
							.
				(b)Civil
			 liabilitySection 130(a) of the Truth in Lending Act (15 U.S.C.
			 1640(a)) is amended, in the undesignated paragraph following paragraph (4), by
			 striking the second sentence and inserting the following: In connection
			 with the disclosures referred to in subsections (a) and (b) of section 127, a
			 creditor shall have a liability determined under paragraph (2) only for failing
			 to comply with the requirements of section 125, 127(a), or any of paragraphs
			 (4) through (13) of section 127(b), or for failing to comply with disclosure
			 requirements under State law for any term or item that the Board has determined
			 to be substantially the same in meaning under section 111(a)(2) as any of the
			 terms or items referred to in section 127(a), or any of paragraphs (4) through
			 (13) of section 127(b)..
				(c)Guidelines required
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary of the Treasury (in this section referred
			 to as the Secretary) through the Office of Finance Education, in
			 consultation with the Board of Governors of the Federal Reserve the System (in
			 this section referred to as the Board), shall, by rule,
			 regulation, or order, issue guidelines for the establishment and maintenance by
			 creditors of a toll-free telephone number for purposes of the disclosures
			 required under section 127(b)(11)(B)(iv) of the Truth in Lending Act, as added
			 by this section.
					(2)Approved agenciesGuidelines issued under this subsection
			 shall ensure that referrals provided by the toll-free number referred to in
			 paragraph (1) include only those agencies certified by the Secretary as meeting
			 the criteria under this section.
					(3)CriteriaThe Secretary shall only certify a
			 nonprofit budget and credit counseling agency for purposes of this subsection
			 that—
						(A)demonstrates that it will provide qualified
			 counselors, maintain adequate provision for safekeeping and payment of client
			 funds, provide adequate counseling with respect to client credit problems, and
			 deal responsibly and effectively with other matters relating to the quality,
			 effectiveness, and financial security of the services it provides; and
						(B)at a minimum—
							(i)is registered as a nonprofit entity under
			 section 501(c) of the Internal Revenue Code of 1986;
							(ii)has a board of directors, the majority of
			 the members of which—
								(I)are not employed by such agency; and
								(II)will not directly or indirectly benefit
			 financially from the outcome of the counseling services provided by such
			 agency;
								(iii)if a fee is charged for counseling
			 services, charges a reasonable and fair fee, and provides services without
			 regard to ability to pay the fee;
							(iv)provides for safekeeping and payment of
			 client funds, including an annual audit of the trust accounts and appropriate
			 employee bonding;
							(v)provides full disclosures to clients,
			 including funding sources, counselor qualifications, possible impact on credit
			 reports, any costs of such program that will be paid by the client, and how
			 such costs will be paid;
							(vi)provides adequate counseling with respect
			 to the credit problems of the client, including an analysis of the current
			 financial condition of the client, factors that caused such financial
			 condition, and how such client can develop a plan to respond to the problems
			 without incurring negative amortization of debt;
							(vii)provides trained counselors who—
								(I)receive no commissions or bonuses based on
			 the outcome of the counseling services provided;
								(II)have adequate experience; and
								(III)have been adequately trained to provide
			 counseling services to individuals in financial difficulty, including the
			 matters described in clause (vi);
								(viii)demonstrates adequate experience and
			 background in providing credit counseling;
							(ix)has adequate financial resources to provide
			 continuing support services for budgeting plans over the life of any repayment
			 plan; and
							(x)is accredited by an independent, nationally
			 recognized accrediting organization.
							202.Requirements relating
			 to late payment deadlines and penaltiesSection 127(b)(12) of the Truth in Lending
			 Act (15 U.S.C. 1637(b)(12)) is amended to read as follows:
				
					(12)Requirements relating
				to late payment deadlines and penalties
						(A)Late payment deadline
				and postmark date required to be disclosedIn the case of a
				credit card account under an open end consumer credit plan under which a late
				fee or charge may be imposed due to the failure of the obligor to make payment
				on or before the due date for such payment, the periodic statement required
				under subsection (b) with respect to the account shall include, in a
				conspicuous location on the billing statement—
							(i)the date on which the
				payment is due or, if different, the date on which a late payment fee will be
				charged, together with the amount of the fee or charge to be imposed if payment
				is made after that date; and
							(ii)the date by which the
				payment must be postmarked, if paid by mail, in order to avoid the imposition
				of a late payment fee with respect to the payment, and a statement to that
				effect.
							(B)Disclosure of increase
				in interest rates for late paymentsIf 1 or more late payments
				under an open end consumer credit plan may result in an increase in the annual
				percentage rate applicable to the account, the statement required under
				subsection (b) with respect to the account shall include conspicuous notice of
				such fact, together with the applicable penalty annual percentage rate, in
				close proximity to the disclosure required under subparagraph (A) of the date
				on which payment is due under the terms of the account.
						(C)Requirements relating
				to postmark date
							(i)In
				generalThe date included in a periodic statement pursuant to
				subparagraph (A)(ii) with regard to the postmark on a payment shall allow, in
				accordance with regulations prescribed by the Board under clause (ii), a
				reasonable time for the consumer to make the payment and a reasonable time for
				the delivery of the payment by the due date.
							(ii)Board
				regulationsThe Board shall prescribe guidelines for determining
				a reasonable period of time for making a payment and delivery of a payment for
				purposes of clause (i), after consultation with the Postmaster General of the
				United States and representatives of consumer and trade organizations.
							(D)Payments at local
				branchesIf the creditor, in the case of a credit card account
				referred to in subparagraph (A), is a financial institution which maintains
				branches or offices at which payments on any such account are accepted from the
				obligor in person, the date on which the obligor makes a payment on the account
				at such branch or office shall be considered to be the date on which the
				payment is made for purposes of determining whether a late fee or charge may be
				imposed due to the failure of the obligor to make payment on or before the due
				date for such
				payment.
						.
			203.Renewal
			 disclosuresSection 127(d) of
			 the Truth in Lending Act (15 U.S.C. 1637(d)) is amended—
				(1)by striking paragraph (2);
				(2)by redesignating paragraph (3) as paragraph
			 (2); and
				(3)in paragraph (1), by
			 striking Except as provided in paragraph (2), a card issuer and
			 inserting the following: A card issuer that has changed or amended any
			 term of the account since the last renewal or.
				IIIPROTECTION OF YOUNG
			 CONSUMERS
			301.Extensions of credit
			 to underage consumersSection
			 127(c) of the Truth in Lending Act (15 U.S.C. 1637(c)) is amended by adding at
			 the end the following:
				
					(8)Applications from
				underage consumers
						(A)Prohibition on
				issuanceNo credit card may be issued to, or open end consumer
				credit plan established by or on behalf of, a consumer who has not attained the
				age of 21, unless the consumer has submitted a written application to the card
				issuer that meets the requirements of subparagraph (B).
						(B)Application
				requirementsAn application to open a credit card account by a
				consumer who has not attained the age of 21 as of the date of submission of the
				application shall require—
							(i)the signature of the
				parent, legal guardian, spouse, or any other individual over the age of 21
				having a means to repay debts incurred by the consumer in connection with the
				account, indicating joint liability for debts incurred by the consumer in
				connection with the account before the consumer has attained the age of
				21;
							(ii)submission by the
				consumer of financial information indicating an independent means of repaying
				any obligation arising from the proposed extension of credit in connection with
				the account; or
							(iii)completion of a
				certified financial literacy or financial education course designed for young
				consumers.
							(C)Certified financial
				literacy or education courses for young consumers
							(i)In
				generalThe Secretary of the Treasury, acting through the Office
				of Financial Literacy and Education (in this subparagraph referred to as
				OFE), shall make and publish a list of all courses and programs
				that have been certified for financial literacy or financial education purposes
				appropriate for young consumers. When developing the certification criteria the
				OFE shall take into account the course or program’s—
								(I)proven track record in
				producing changed consumer behavior; and
								(II)use of practices or
				curricula that have been shown to change consumer behavior.
								(ii)Explicit
				eligibilityCourses taken that are offered or required by
				colleges, universities, and high schools may be certified by the OFE for
				purposes of this subparagraph, as well as other programs and courses. The OFE
				shall make an effort to provide certification to all types of programs and
				courses, including those that are conducted by nonprofit, faith-based, or
				for-profit institutions and State and local governments.
							(iii)Select
				programsFrom among those courses or programs that are certified
				by the OFE under this subparagraph, the OFE may designate a select number of
				programs or courses that produce results that are far better than those
				produced by other certified programs as highly
				certified.
							.
			302.Restrictions on
			 certain affinity cardsSection
			 127 of the Truth in Lending Act (15 U.S.C. 1637), as amended by this Act, is
			 amended by adding at the end the following:
				
					(s)Restrictions on
				Issuance of Affinity Cards to StudentsNo credit card account
				under an open end consumer credit plan may be established by an individual who
				has not attained the age of 21 as of the date of submission of the application
				pursuant to any direct or indirect agreement relating to affinity cards, as
				defined by the Board, between the creditor and an institution of higher
				education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
				1001(a)), unless the requirements of subsection (c)(8) are met with respect to
				the
				obligor.
					.
			303.Protection of young
			 consumers from prescreened credit offers
				(a)In
			 generalSection 604(c)(1)(B)
			 of the Fair Credit Reporting Act (15 U.S.C. 1681b(c)(1)(B)) is amended—
					(1)in clause (ii), by striking
			 and at the end; and
					(2)in clause (iii), by striking the period at
			 the end and inserting the following:
						
							;
			 and(iv)the consumer report indicates that the
				consumer is age 21 or older, except that a consumer who is at least 18 years of
				age may elect, in accordance with subsection (e)(7), to authorize the consumer
				reporting agency to include the name and address of the consumer in any list of
				names provided by the agency pursuant to this
				paragraph.
							.
					(b)Opt-In for young
			 consumersSection 604(e) of
			 the Fair Credit Reporting Act (15 U.S.C. 1681b(e)) is amended—
					(1)by striking the subsection heading and
			 inserting the following:
						
							(e)Election of consumers
				regarding lists
							;
				and
					(2)by adding at the end the following:
						
							(7)Opt-in for underage
				consumers
								(A)In
				generalA consumer who is at
				least 18 years of age, but has not attained his or her 21st birthday, may elect
				to have the name and address of the consumer included in any list provided by a
				consumer reporting agency under subsection (c)(1)(B) in connection with a
				credit or insurance transaction that is not initiated by the consumer by
				notifying the agency in accordance with subparagraph (B) that the consumer
				consents to the use of a consumer report relating to the consumer in connection
				with any credit or insurance transaction that is not initiated by the
				consumer.
								(B)Manner of
				notificationAn election by a
				consumer described in subparagraph (A) shall be in writing, using a signed
				notice of election form issued or made available electronically by the consumer
				reporting agency at the request of the consumer for purposes of this
				paragraph.
								(C)Effectiveness of
				electionAn election by a
				consumer under subparagraph (A) to be included in a list provided by a consumer
				reporting agency—
									(i)shall be effective until the earlier
				of—
										(I)the 21st birthday of the consumer;
				or
										(II)the date on which the consumer notifies the
				agency, through the notification system established by the agency under
				paragraph (5), that the election is no longer effective; and
										(ii)shall be effective with respect to each
				affiliate of the agency.
									(D)Rule of
				constructionAn election by a
				consumer under subparagraph (A) to be included in a list provided by a consumer
				reporting agency may not be construed to limit the applicability of this
				subsection to any person age 21 or older, and the consumer may elect to be
				excluded from any such list after the attainment of his or her 21st birthday in
				the manner otherwise provided under this
				subsection.
								.
					304.Issuance of credit
			 cards to certain college studentsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by adding at the end the following new
			 subsection:
				
					(t)Parental approval
				required To increase credit lines for accounts for which parent is jointly
				liableNo increase may be made in the amount of credit authorized
				to be extended under a credit card account for which a parent, legal guardian,
				or spouse of the consumer, or any other individual has assumed joint liability
				for debts incurred by the consumer in connection with the account before the
				consumer attains the age of 21, unless that parent, guardian, or spouse
				approves in writing, and assumes joint liability for, such
				increase.
					.
			IVFederal agency
			 coordination
			401.Inclusion of all
			 Federal banking agencies
				(a)In
			 generalSection 18(f)(1) of the Federal Trade Commission Act (15
			 U.S.C. 57a(f)(1)) is amended in the second sentence—
					(1)by striking The
			 Board of Governors of the Federal Reserve System (with respect to banks) and
			 the Federal Home Loan Bank Board (with respect to savings and loan institutions
			 described in paragraph (3)) and the National Credit Union Administration Board
			 (with respect to Federal credit unions described in paragraph (4)) and
			 inserting Each appropriate Federal banking agency; and
					(2)by inserting in
			 consultation with the Commission after shall prescribe
			 regulations.
					(b)FTC concurrent
			 rulemakingSection 18(f)(1) of the Federal Trade Commission Act
			 (15 U.S.C. 57a(f)(1)) is amended by inserting after the second sentence the
			 following: Notwithstanding any other provision of this section, whenever
			 such agencies commence such a rulemaking proceeding, the Commission, with
			 respect to the entities within its jurisdiction under this Act, may commence a
			 rulemaking proceeding and prescribe regulations in accordance with section 553
			 of title 5, United States Code. The Commission, the Federal banking agencies,
			 and the National Credit Union Administration Board shall consult and coordinate
			 with each other so that the regulations prescribed by each such agency are
			 consistent with and comparable to the regulations prescribed by each other such
			 agency, to the extent practicable..
				(c)Preservation of State
			 lawSection 18(f) of the Federal Trade Commission Act (15 U.S.C.
			 57a(f)) is amended—
					(1)by redesignating
			 paragraph (7) as paragraph (8); and
					(2)by inserting after
			 paragraph (6) the following:
						
							(7)Notwithstanding any other
				provision of this subsection or any other provision of law, regulations
				promulgated under this subsection shall be considered supplemental to State
				laws governing unfair and deceptive acts and practices, and may not be
				construed to preempt any provision of State law that provides equal or greater
				protections.
							.
					(d)GAO study and
			 reportNot later than 18 months after the date of enactment of
			 this Act, the Comptroller General of the United States shall transmit to
			 Congress a report on the status of regulations of the Federal banking agencies
			 and the National Credit Union Administration regarding unfair and deceptive
			 acts or practices by depository institutions and Federal credit unions.
				(e)Technical and
			 conforming amendmentsSection 18(f) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(f)) is amended—
					(1)in paragraph (1), in the
			 first sentence—
						(A)by striking banks
			 or savings and loan institutions described in paragraph (3), each agency
			 specified in paragraph (2) or (3) of this subsection shall establish
			 and inserting depository institutions or Federal credit unions, each
			 appropriate Federal banking agency shall establish; and
						(B)by striking banks
			 or savings and loan institutions described in paragraph (3), subject to its
			 jurisdiction and inserting the depository institutions or
			 Federal credit unions subject to the jurisdiction of such appropriate Federal
			 banking agency;
						(2)in paragraph (1), in the
			 final sentence—
						(A)by striking each
			 such Board and inserting each such appropriate Federal banking
			 agency;
						(B)by striking banks
			 or savings and loan institutions described in paragraph (3), or Federal credit
			 unions described in paragraph (4), as the case may be, each place that
			 term appears and inserting depository institutions or Federal credit
			 unions subject to the jurisdiction of such appropriate Federal banking
			 agency;
						(C)by striking (A)
			 any such Board and inserting (A) any such appropriate Federal
			 banking agency; and
						(D)by striking with
			 respect to banks, savings and loan institutions and inserting
			 with respect to depository institutions;
						(3)in paragraph (2), by
			 moving the margins 2 ems to the left;
					(4)in paragraph (2)(C), by
			 inserting than after (other;
					(5)in paragraph (3), by
			 inserting by the Director of the Office of Thrift Supervision
			 before the period at the end;
					(6)in paragraph (4), by
			 inserting by the National Credit Union Administration before the
			 period at the end;
					(7)in paragraph (6), by
			 striking the Board of Governors of the Federal Reserve System
			 and inserting any Federal banking agency or the National Credit Union
			 Administration Board;
					(8)by inserting after
			 paragraph (8), as so designated by this section, the following:
						
							(9)For purposes of this
				subsection—
								(A)the term
				appropriate Federal banking agency has the same meaning as in
				section 3 of the Federal Deposit Insurance Act, and includes the National
				Credit Union Administration Board with respect to Federal credit unions;
								(B)the terms
				depository institution and Federal banking agency
				have the same meanings as in section 3 of the Federal Deposit Insurance Act (12
				U.S.C. 1813); and
								(C)the term Federal
				credit union has the same meaning as in section 101 of the Federal
				Credit Union Act (12 U.S.C. 1752).
								;
				and
					(9)in the undesignated
			 matter at the end, by striking The terms used in this paragraph
			 and inserting the following:
						
							(10)The terms used in this
				subsection
							.
					VGift cards
			501.DefinitionsIn this title, the following definitions
			 shall apply:
				(1)Debit
			 cardThe term debit card has the same meaning as in
			 section 603(r)(3) of the Fair Credit Reporting
			 Act (15 U.S.C. 1681a(r)(3)).
				(2)Dormancy fee;
			 inactivity charge or feeThe terms dormancy fee and
			 inactivity charge or fee mean a fee, charge, or penalty for
			 non-use or inactivity of a gift certificate, store gift card, or general-use
			 prepaid card.
				(3)Financial
			 institutionThe term financial institution has the
			 same meaning as in section 603(t) of the Fair
			 Credit Reporting Act (15 U.S.C. 1681a(t)).
				(4)General-use prepaid
			 card, gift certificate, and store gift card
					(A)General-use prepaid
			 cardThe term general-use prepaid card means a card
			 or other payment code or device issued by a financial institution or licensed
			 money transmitter that is—
						(i)redeemable at multiple,
			 unaffiliated merchants or service providers, or automated teller
			 machines;
						(ii)issued in a requested
			 amount, whether or not that amount may, at the option of the issuer, be
			 increased in value or reloaded if requested by the holder;
						(iii)purchased or loaded on
			 a prepaid basis; and
						(iv)honored, upon
			 presentation, by merchants for goods or services, or at automated teller
			 machines.
						(B)Gift
			 certificateThe term gift certificate means a
			 written or electronic promise that is—
						(i)redeemable at a single
			 merchant or an affiliated group of merchants that share the same name, mark, or
			 logo;
						(ii)issued in a specified
			 amount that may not be increased or reloaded;
						(iii)purchased on a prepaid
			 basis in exchange for payment; and
						(iv)honored upon
			 presentation by such single merchant or affiliated group of merchants for goods
			 or services.
						(C)Store gift
			 cardThe term store gift card means a plastic card
			 or other payment code or device that is—
						(i)redeemable at a single
			 merchant or an affiliated group of merchants that share the same name, mark, or
			 logo;
						(ii)issued in a specified
			 amount, whether or not that amount may be increased in value or reloaded at the
			 request of the holder;
						(iii)purchased on a prepaid
			 basis in exchange for payment; and
						(iv)honored upon
			 presentation by such single merchant or affiliated group of merchants for goods
			 or services.
						(D)ExclusionsThe
			 terms general-use prepaid card, gift certificate, and
			 store gift card do not include a promise, plastic card, or payment
			 code or device that is—
						(i)used solely for telephone
			 services; or
						(ii)reloadable and not
			 marketed or labeled as a gift card or gift certificate.
						(5)Licensed money
			 transmitterThe term licensed money transmitter
			 means a person who sells or issues payment instruments or engages in the
			 business of receiving money for transmission or transmitting money within the
			 United States or to locations abroad by any and all means, including payment
			 instrument, wire, facsimile, or electronic transfer.
				(6)Service fee
					(A)In
			 generalThe term service fee means a periodic fee,
			 charge, or penalty for holding or use of a gift certificate, store gift card,
			 or general-use prepaid card.
					(B)ExclusionWith
			 respect to a general-use prepaid card, the term service fee does
			 not include a one-time initial issuance fee.
					502.Unfair or deceptive
			 acts or practices regarding gift cards
				(a)Prohibition on
			 imposition of fees or charges
					(1)In
			 generalExcept as provided under paragraphs (2) through (4), it
			 shall be unlawful for any person to impose a dormancy fee, inactivity charge or
			 fee, or a service fee with respect to a gift certificate, store gift card, or
			 general-use prepaid card.
					(2)ExceptionA
			 dormancy fee, inactivity charge or fee, or service fee may be charged with
			 respect to a gift certificate, store gift card, or general-use prepaid card
			 if—
						(A)such certificate or card
			 has a remaining value of $5 or less at the time such charge or fee is
			 assessed;
						(B)such charge or fee does
			 not exceed $1;
						(C)the certificate or card
			 was issued more than 24 months before the date on which the charge or fee is
			 imposed;
						(D)there has been no
			 activity with respect to the certificate or card in the 24-month period ending
			 on the date on which the charge or fee is imposed;
						(E)the holder of the
			 certificate or card may reload or add value to the certificate or card;
			 and
						(F)the disclosure
			 requirements of paragraph (3) are met.
						(3)Disclosure
			 requirementsThe disclosure requirements of this paragraph are
			 met if—
						(A)the gift certificate,
			 store gift card, or general-use prepaid card clearly and conspicuously states
			 in at least 10-point type—
							(i)that a dormancy fee,
			 inactivity charge or fee, or service fee may be charged;
							(ii)the amount of such fee
			 or charge;
							(iii)how often such fee or
			 charge may be assessed; and
							(iv)that such fee or charge
			 may be assessed for inactivity; and
							(B)the issuer of such
			 certificate or card informs the purchaser of such charge or fee before such
			 certificate or card is purchased, regardless of whether the certificate or card
			 is purchased in person, over the Internet, or by telephone.
						(4)ExclusionThe
			 prohibition under paragraph (1) shall not apply to gift certificates—
						(A)that are distributed
			 pursuant to an award, loyalty, or promotional program; and
						(B)with respect to which,
			 there is no money or other value exchanged.
						(b)Prohibition on sale of
			 gift cards with expiration dates
					(1)In
			 generalExcept as provided under paragraph (2), it shall be
			 unlawful for any person to sell or issue a gift certificate, store gift card,
			 or general-use prepaid card that is subject to an expiration date.
					(2)ExceptionsA
			 gift certificate, store gift card, or general-use prepaid card may contain an
			 expiration date if—
						(A)the expiration date is
			 not less than 5 years after the date on which the card funds were last loaded;
			 and
						(B)the terms of expiration
			 are prominently disclosed in all capital letters that are at least 10-point
			 type.
						503.Relation to State
			 lawsThis title and any
			 regulations or standards established pursuant to this title shall not supersede
			 any provision of State law with respect to dormancy fees, inactivity charges or
			 fees, service fees, or expiration dates of gift certificates, store gift cards,
			 or general-use prepaid cards.
			504.Enforcement
				(a)Unfair or deceptive act
			 or practiceA violation of this title shall be treated as a
			 violation of a rule defining an unfair or deceptive act or practice prescribed
			 under section 18(a)(1)(B) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(a)(1)(B)).
				(b)Actions by the
			 CommissionThe Federal Trade Commission shall enforce this title
			 in the same manner, by the same means, and with the same jurisdiction, powers,
			 and duties as though all applicable terms and provisions of the
			 Federal Trade Commission Act (15
			 U.S.C. 41 et seq.) were incorporated into and made a part of this title.
				(c)Individual cause of
			 actionNothing in this title shall be construed to limit an
			 individual's rights to enforce a State law relating to unfair or deceptive acts
			 or practices.
				VIMiscellaneous
			 provisions
			601.Study and
			 report
				(a)Study
			 requiredThe Comptroller
			 General of the United States (in this section referred to as the
			 Comptroller) shall conduct a study on interchange fees and their
			 effects on consumers and merchants. The Comptroller shall review—
					(1)the extent to which
			 interchange fees are required to be disclosed to consumers and merchants, and
			 how such fees are overseen by the Federal banking agencies or other
			 regulators;
					(2)the ways in which the
			 interchange system affects the ability of merchants of varying size to
			 negotiate pricing with card associations and banks;
					(3)the costs and factors
			 incorporated into interchange fees, such as advertising, bonus miles, and
			 rewards, how such costs and factors vary among cards; and
					(4)the consequences of the
			 undisclosed nature of interchange fees on merchants and consumers with regard
			 to prices charged for goods and services.
					(b)Report
			 requiredNot later than 180 days after the date of enactment of
			 this Act, the Comptroller shall submit a report to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives containing a detailed summary of the
			 findings and conclusions of the study required by this section, together with
			 such recommendations for legislative or administrative actions as may be
			 appropriate.
				602.Credit Card Safety
			 Rating System Commission Study
				(a)DefinitionIn
			 this section, the term safety refers to the amount of risk to
			 cardholders that results from credit card practices and terms in credit card
			 agreements that are either not well understood by consumers, or are not easily
			 understood, or could have an adverse financial effect on consumers, other than
			 interest rates, periodic fees, or rewards.
				(b)Establishment of safety
			 rating systemThe Comptroller General of the United States (in
			 this section referred to as the Comptroller) shall establish an
			 entity to be known as the Credit Card Safety Rating System
			 Commission (in this section referred to as the
			 Commission).
				(c)DutiesThe
			 duties of the Commission shall be—
					(1)to determine if a rating
			 system to allow cardholders to quickly assess the level of safety of credit
			 card agreements would be beneficial to consumers;
					(2)to assess the impact on
			 credit card transparency and consumer safety of various rating system policy
			 options, including—
						(A)the use of a 5-star
			 rating system to reflect the relative safety of card terms, marketing and
			 customer service practices, and product features;
						(B)making the use of the
			 system mandatory for all cards;
						(C)requiring a graphic
			 display of rating on all marketing material, applications, billing statements,
			 and agreements associated with that credit card, as well as on the back of each
			 such credit card;
						(D)requiring an annual
			 review of the safety rating system, to determine whether the point system is
			 effectively aiding consumers and encouraging transparent competition and
			 fairness to consumers; and
						(E)requiring consumer access
			 to ratings through public website and other outreach programs;
						(3)if it is deemed
			 beneficial, to make recommendations to Congress concerning how such a system
			 should be devised;
					(4)to study the effects of
			 such system on the availability and affordability of credit and the
			 implications of changes in credit availability and affordability in the United
			 States and in the general market for credit services due to the rating system;
			 and
					(5)by not later than March 1
			 of the second year after the date of enactment of this Act, to submit a report
			 to Congress containing detailed results and recommendations, including how to
			 create such system, if creating such system is recommended.
					(d)Membership
					(1)Number and
			 appointmentThe Commission shall be composed of 15 members
			 appointed by the Comptroller, in accordance with this section.
					(2)Qualifications
						(A)In
			 generalThe membership of the Commission, subject to subparagraph
			 (B), shall include individuals—
							(i)who have achieved
			 national recognition for their expertise in credit cards, debt management,
			 economics, credit availability, consumer protection, and other credit card
			 related issues and fields; and
							(ii)who provide a mix of
			 different professions, a broad geographic representation, and a balance between
			 urban and rural representatives.
							(B)Makeup of
			 CommissionThe Commission shall be comprised of—
							(i)4 representatives from
			 consumer groups;
							(ii)4 representatives from
			 credit card issuers or banks;
							(iii)7 representatives from
			 nonprofit research entities or nonpartisan experts in banking and credit cards;
			 and
							(iv)not fewer than 1 of the
			 members described in clauses (i) through (iii) who represents each of—
								(I)the elderly;
								(II)economically
			 disadvantaged consumers;
								(III)racial or ethnic
			 minorities; and
								(IV)students and
			 minors.
								(C)Ethics
			 disclosuresThe Comptroller shall establish a system for public
			 disclosure by members of the Commission of financial and other potential
			 conflicts of interest relating to such members. Members of the Commission shall
			 be treated in the same manner as employees of Congress whose pay is disbursed
			 by the Secretary of the Senate for purposes of title I of the Ethics in
			 Government Act of 1978 (Public Law 95–521).
						(3)Chairperson; vice
			 chairpersonThe Comptroller shall designate a member of the
			 Commission, at the time of appointment of the member, as Chairperson and a
			 member as Vice Chairperson, for that term of appointment, except that in the
			 case of a vacancy in the position of Chairperson or Vice Chairperson of the
			 Commission, the Comptroller may designate another member for the remainder of
			 the term of that member.
					(4)TermsMembers
			 of the Commission shall be appointed for the life of the Commission. Any
			 vacancies shall not affect the power and duties of the Commission but shall be
			 filled in the same manner as the original appointment.
					(5)Compensation
						(A)MembersWhile
			 serving on the business of the Commission (including travel time), a member of
			 the Commission shall be entitled to compensation at the per diem equivalent of
			 the rate provided for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code, and while so serving away from home and the
			 regular place of business of the member, the member may be allowed travel
			 expenses, as authorized by the Chairperson.
						(B)Other
			 employeesFor purposes of pay (other than pay of members of the
			 Commission) and employment benefits, rights, and privileges, all employees of
			 the Commission shall be treated as if they were employees of the United States
			 Senate.
						(6)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
					(e)Director and staff;
			 experts and consultantsSubject to such review as the Comptroller
			 determines necessary to assure the efficient administration of the Commission,
			 the Commission may—
					(1)employ and fix the
			 compensation of an Executive Director (subject to the approval of the
			 Comptroller) and such other personnel as may be necessary to carry out its
			 duties (without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service);
					(2)seek such assistance and
			 support as may be required in the performance of its duties from appropriate
			 Federal departments and agencies;
					(3)enter into contracts or
			 make other arrangements, as may be necessary for the conduct of the work of the
			 Commission (without regard to section 3709 of the Revised Statutes of the
			 United States (41 U.S.C. 5));
					(4)make advance, progress,
			 and other payments which relate to the work of the Commission;
					(5)provide transportation
			 and subsistence for persons serving without compensation; and
					(6)prescribe such rules and
			 regulations as it determines necessary with respect to the internal
			 organization and operation of the Commission.
					(f)Powers
					(1)Obtaining official
			 dataThe Commission may secure directly from any department or
			 agency of the United States information necessary to enable it to carry out
			 this section. Upon request of the Chairperson, the head of that department or
			 agency shall furnish that information to the Commission on an agreed upon
			 schedule.
					(2)Data
			 collectionIn order to carry out its functions, the Commission
			 shall—
						(A)utilize existing
			 information, both published and unpublished, where possible, collected and
			 assessed either by its own staff or under other arrangements made in accordance
			 with this section;
						(B)carry out, or award
			 grants or contracts for, original research and experimentation, where existing
			 information is inadequate; and
						(C)adopt procedures allowing
			 any interested party to submit information for the Commission's use in making
			 reports and recommendations.
						(3)Access of GAO
			 informationThe Comptroller shall have unrestricted access to all
			 deliberations, records, and nonproprietary data of the Commission, immediately
			 upon request.
					(4)Periodic
			 auditThe Commission shall be subject to periodic audit by the
			 Comptroller.
					(g)Administrative and
			 support servicesThe Comptroller shall provide such
			 administrative and support services to the Commission as may be necessary to
			 carry out this section.
				(h)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Commission such sums as may be necessary to carry out this section.
				603.Increased borrowing
			 authority of the FDIC and the NCUA
				(a)FDICSection 14(a) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1824(a)) is amended—
					(1)by striking
			 $30,000,000,000 and inserting
			 $100,000,000,000;
					(2)by striking The
			 Corporation is authorized and inserting the following:
						
							(1)In
				generalThe Corporation is
				authorized
							;
				
					(3)by striking There
			 are hereby and inserting the following:
						
							(2)FundingThere
				are hereby
							;
				and
					(4)by adding at the end the
			 following:
						
							(3)Temporary increases
				authorized
								(A)Recommendations for
				increaseDuring the period beginning on the date of enactment of
				this paragraph and ending on December 31, 2010, if, upon the written
				recommendation of the Board of Directors (upon a vote of not less than
				two-thirds of the members of the Board of Directors) and the Board of Governors
				of the Federal Reserve System (upon a vote of not less than two-thirds of the
				members of such Board), the Secretary of the Treasury (in consultation with the
				President) determines that additional amounts above the $100,000,000,000 amount
				specified in paragraph (1) are necessary, such amount shall be increased to the
				amount so determined to be necessary, not to exceed $500,000,000,000.
								(B)Report
				requiredIf the borrowing authority of the Corporation is
				increased above $100,000,000,000 pursuant to subparagraph (A), the Corporation
				shall promptly submit a report to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives describing the reasons and need for the additional borrowing
				authority and its intended
				uses.
								.
					(b)NCUASection
			 203(d) of the Federal Credit Union Act (12 U.S.C. 1783(d)) is amended—
					(1)in paragraph (1), by
			 striking $100,000,000 and inserting
			 $6,000,000,000; and
					(2)by adding at the end the
			 following:
						
							(4)Temporary increases
				authorized
								(A)Recommendations for
				increaseDuring the period beginning on the date of enactment of
				this paragraph and ending on December 31, 2010, if, upon the written
				recommendation of the Board (upon a vote of not less than two-thirds of the
				members of the Board) and the Board of Governors of the Federal Reserve System
				(upon a vote of not less than two-thirds of the members of such Board of
				Governors), the Secretary of the Treasury (in consultation with the President)
				determines that additional amounts above the $6,000,000,000 amount specified in
				paragraph (1) are necessary, such amount shall be increased to the amount so
				determined to be necessary, not to exceed $18,000,000,000.
								(B)Report
				requiredIf the borrowing authority of the Board is increased
				above $6,000,000,000 pursuant to subparagraph (A), the Board shall promptly
				submit a report to the Committee on Banking, Housing, and Urban Affairs of the
				Senate and the Committee on Financial Services of the House of Representatives
				describing the reasons and need for the additional borrowing authority and its
				intended
				uses.
								.
					(c)Establishment of a
			 national credit union share insurance fund restoration
			 planSection 202(c)(2) of the Federal Credit Union Act (12 U.S.C.
			 1782(c)(2)) is amended by adding at the end the following new
			 subparagraph:
					
						(D)Fund restoration
				plans
							(i)In
				generalThe Board shall establish and implement a Share Insurance
				Fund restoration plan that meets the requirements of clause (iii), and such
				other conditions as the Board determines to be appropriate, whenever—
								(I)the Board determines that
				the equity ratio of the Fund will, within 6 months of the date of such
				determination, fall below the minimum amount specified in subparagraph (C) for
				the designated equity ratio; or
								(II)the equity ratio of the
				Fund actually falls below the minimum amount specified in subparagraph (C) for
				the equity ratio, without any determination under subclause (I) having been
				made.
								(ii)TimingThe
				Board shall establish and implement a restoration plan required by clause (i)
				not later than 90 days after the date of the occurrence of the event described
				in subclause (I) or (II) of clause (i), as applicable.
							(iii)Requirements of
				restoration planA Share Insurance Fund restoration plan meets
				the requirements of this clause if the plan provides that the equity ratio of
				the Fund will meet or exceed the minimum amount specified in subparagraph (C)
				for the designated equity ratio before the end of the 5-year period beginning
				on the date of implementation of the plan (or such longer period as the Board
				may determine to be necessary due to extraordinary circumstances).
							(iv)TransparencyNot
				more than 30 days after the Board establishes and implements a restoration plan
				under clause (i), the Board shall publish in the Federal Register a detailed
				analysis of the factors considered and the basis for the actions taken with
				regard to the
				plan.
							.
				
	
		April 29, 2009
		Reported with an amendment
	
